Citation Nr: 1742400	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  15-42 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for nonunion of the left ulnar styloid. 

2.  Entitlement to an initial increased rating in excess of 30 percent for an acquired psychiatric disorder, characterized as adjustment disorder with depressed mood.

3.  Entitlement to an initial compensable rating for bilateral hearing loss.  

4.  Entitlement to service connection for bilateral carpal tunnel syndrome.

5.  Entitlement to service connection for a right wrist disorder, not including carpal tunnel syndrome.  

6.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to January 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of the September 2010, December 2014, and August 2015 rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Detroit, Michigan and Pittsburgh, Pennsylvania, respectively.  Jurisdiction over all the matters on appeal is with the RO in Detroit, Michigan.  

The Board determines that while the RO has not certified the Veteran's increased rating claim for his left wrist disability, the Board nevertheless has jurisdiction over the claim as the Veteran perfected his appeal with a timely substantive appeal in October 2015.  

The Board also notes that a grant of service connection for one psychiatric disorder (in this case adjustment disorder with depressed mood) is effectively a grant of all psychiatric disorders unless the evidence raises the possibility that separate ratings may be warranted.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009); Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  Here, while the Veteran asserts a claim for PTSD, the Board finds that the symptoms related to the Veteran's claimed PTSD and his service-connected adjustment disorder with depressed mood are so intertwined that service connection for two separate psychiatric disorders is not appropriate.

Additionally, the Board notes that the Veteran filed a claim for TDIU which was denied by the RO in September 2010.  The Veteran filed a timely notice of disagreement and the RO issued a statement of the case in August 2015.  In September 2015, the Veteran submitted a correspondence indicating that he wanted to appeal this decision.  As such, the Board finds that correspondence constitutes a valid substantive appeal, and therefore, the Board has jurisdiction over this matter.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In several correspondences, the Veteran has asserted that his service-connected left wrist, psychiatric, and bilateral hearing loss disabilities have worsened since his most recent VA examinations in August 2010 (left wrist), December 2014 (psychiatric), and August 2015 (hearing loss), respectively.  VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light these contentions, the Board concludes that an additional VA examination is necessary to determine the current nature and extent of the aforementioned service-connected disabilities.

Further, the Veteran asserts that his right wrist disorder and bilateral carpal tunnel syndrome is aggravated by his service-connected left wrist injury.  In an August 2010 VA examination, the examiner determined that his right wrist injury and carpal tunnel syndrome were not proximately due to or the result of his service-connected left wrist disability.  However, the examiner did not specifically address or discuss if his right wrist disorder and carpal tunnel syndrome were aggravated by his left wrist injury - especially in light of the fact that the examiner reported that the Veteran uses his right wrist more given his left hand limitations.  Moreover, the record also indicates that the Veteran needed to perform more activities with his right hand as a result of left wrist disorder.  The Veteran has also submitted an opinion from his private physician that states his carpal tunnel was "aggravated by his service connection injury."  Nevertheless, this opinion is merely conclusory and does not contain a rationale.  As such, an additional VA examination should be provided on remand.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As for the Veteran's TDIU claim, the Board is unable to adjudicate this claim until the above development is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all treatment records that are available from the VA Medical Center in Detroit, Michigan, as well as from any VA facility from which the Veteran has received treatment since October 2015.  

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit the medical records of such treatment.

2.  Schedule the Veteran for a VA examination to determine the current severity of his left wrist, psychiatric, and bilateral hearing loss disabilities.  The claims folder must be made available to and be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

Additionally, the examiner should identify all current right wrist disorders found on examination.  For each diagnosed right wrist disorder, as well as for the Veteran's bilateral carpal tunnel syndrome, the examiner must provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that those disorders are etiologically related to the Veteran's period of service, to specifically include whether or not those disorders were aggravated (increased in severity beyond the normal progress of the disorder) by his service-connected left wrist disability.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.  38 C.F.R. § 3.310 (2016). 

The examiner should also consider the August 2013 medical opinion from the Veteran's private physician.  Moreover, the Veteran's and other lay statements of record regarding these disorders must been considered.  For purposes of this examination, the examiner may presume that the statements related to his active duty injuries are credible.

If the examiner cannot provide any of the requested opinions without resorting to speculation, he or she should provide an explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  The RO should undertake any additional action it deems necessary in order to properly adjudicate the TDIU claim, including any additional VA examinations.  

4.  If the claims are not fully granted, a supplemental statement of the case should be issued on the matters on appeal, and the claims file should be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



